Citation Nr: 9908009	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in November 
1994 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The claim was 
remanded by the Board in February 1997 and October 1997, in 
order to accomplish additional development of the record and 
to satisfy due process concerns.  Following a decision by the 
RO in September 1998, whereby its denial of service 
connection for residuals of meningitis was confirmed and 
continued, the case was returned to the Board for further 
appellate review.

A personal hearing was held before the undersigned Member of 
the Board, sitting at the RO, in June 1997.


FINDINGS OF FACT

1.  The veteran's current impairment is not shown by 
competent evidence to constitute residuals of meningitis.

2.  The veteran's claim is not plausible.



CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
meningitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
any claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not presented such evidence, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims (Court), held that a well-grounded claim requires 
evidence of a current disability, an inservice disability, 
and a nexus or link between the two.  In the instant case, 
the medical evidence does not demonstrate that residuals of 
meningitis are currently manifested.  Since service 
connection cannot be granted for a disability that is not 
shown to exist, the Board must accordingly find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection for that purported 
disability is not plausible and accordingly is not well 
grounded.  The Court, in a case in which a veteran sought 
service connection for hypertension, found that, "[b]ecause 
of the absence of any evidence of current 
hypertension....appellant's claim is not plausible and, 
therefore, not well grounded."  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 
3 Vet. App. 223 (1992), and Caluza, supra.



In the instant case, the current medical evidence consists, 
in pertinent part, of medical records dated in 1995.  Of 
particular significance is a VA clinical evaluation report, 
dated in February 1995, setting forth the findings of a 
mental status examination of the veteran.  This report 
indicates diagnoses to include, under Axis I, both dysthymic 
disorder and rule out dementia associated with meningitis.  
The report, however, does not show that any findings made 
with regard to possible residuals of meningitis were based on 
a review of the veteran's claims folder, or apparently on any 
evidence other than the veteran's own presentation of his 
medical history.  The Court has specifically held that the 
Board is not required to accept medical opinions premised 
upon the veteran's recitation of medical history; see, e.g., 
Owens v. Brown, 7 Vet. App. 429 (1995).  See also Elkins v. 
Brown, 5 Vet. App. 474 (1993), Swann v. Brown, 5 Vet. 
App. 229 (1993), and Godfrey v. Brown, 8 Vet. App. 113 
(1995).  This report does not sufficiently demonstrate, in 
and of itself, that residuals of meningitis are currently 
manifested.

The remainder of the medical record is devoid of findings 
that the veteran at this time exhibits any clinical symptoms 
deemed to constitute residuals of meningitis.  In a statement 
dated in March 1995, Dr. M. Greer, a physician associated 
with the University of Florida College of Medicine, indicated 
that he had reviewed certain medical records forwarded to him 
by the veteran, and that he "[did] not feel that there is 
anything else which can be offered from my perspective since 
that information would be sufficient for you with regard to 
whatever claim that you might have."  Dr. Greer also 
indicated, in that statement, that, "accepting all the 
statements by you, your relatives, and the [February 1995 VA] 
report...as being without disagreement or controversy, all this 
information is sufficient without the need for any further 
evaluation."  The Board notes that this statement does not 
set forth any clinical findings or opinions, and does not in 
any manner establish that residuals of meningitis are 
currently manifested.  Likewise, VA medical records 

dated in 1995, pertaining to outpatient treatment accorded 
the veteran for mental problems, do not show that these 
problems were attributed to meningitis, other than by history 
as presented by the veteran.

To reiterate, the evidence does not demonstrate that 
residuals of meningitis are currently manifested.  Since, as 
previously discussed, service connection cannot be granted 
for a disease or disability that does not currently exist, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
this disorder could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim for service 
connection for residuals of meningitis is not well grounded 
and is therefore denied, in accordance with the Court's 
decision in Edenfield.

The Board acknowledges that the veteran has adamantly 
contended that he had spinal meningitis in August 1957, while 
in service, and has submitted, in support of his claim, 
statements from acquaintances and family members, to the 
effect that he returned from service with significant 
impairment, due to inservice meningitis, that has been 
manifested since that time.  These lay statements are 
incompetent for establishing either that the veteran had 
meningitis during service, or that his post-service problems 
were attributable thereto; while lay persons can report 
observable symptoms, they cannot, in the absence of the 
training requisite for rendering medical findings, proffer 
opinions as to diagnoses or etiologies.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The statements submitted 
do not indicate that any of the lay persons proffering their 
opinions in this case do, in fact, have such medical training 
or expertise.  Similarly, the veteran has not demonstrated 
any such medical competence, and his contentions are no more 
than unsubstantiated conjecture of no probative value.  Moray 
v. Brown, 5 Vet. App. 211 (1993).



The Board also acknowledges that the veteran's service 
medical records are unavailable, and were, according to the 
National Personnel Records Center, destroyed in a fire at 
that facility.  While morning reports from DeWitt Army 
Hospital, Fort Belvoir, Virginia, show that the veteran had 
been hospitalized at that facility in August 1957 for 
approximately 12 days, these records do not indicate the 
reason or reasons for his hospitalization, or the nature of 
any diagnosis that was rendered.  The destruction of the 
veteran's service medical records, and the lack of other 
medical evidence contemporaneous with his period of service, 
is not, however, of critical concern in this case; even if, 
for the purpose of this discussion only, the Board were to 
assume that he had been treated during service for spinal 
meningitis, the absence of current meningitis residuals, as 
discussed above, still renders his claim not well grounded.  
See Caluza, supra.

Finally, the Board notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available, and he has been adequately advised by the RO and 
by this decision of the evidence that is lacking.  The Board 
must also point out that its duty to assist the veteran in 
the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.




ORDER

A claim for service connection for residuals of meningitis is 
not well grounded, and is accordingly denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




- 6 -


- 6 -


